Exhibit 10.5

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of September 25,
2013 and is effective immediately prior to the closing of the initial public
offering of Premier, Inc., a newly formed Delaware corporation (“Premier”) (the
“Effective Date”), and is made by and between the purchasers listed
on Schedule I hereto, as purchasers (collectively, the “Purchasers” and, each a
“Purchaser”), and Premier, as seller.

 

WHEREAS, the Board of Directors of Premier (the “Board”) has determined to
effect an underwritten initial public offering (the “IPO”) of Premier’s Class A
common stock, par value $0.01 per share (the “Class A Common Stock”); and

 

WHEREAS, in connection with the consummation of the IPO, Premier wishes to sell
to Purchasers and each Purchaser wishes to purchase from Premier Class B common
stock, par value $0.000001 per share (the “Class B Common Stock”) of Premier.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1                               Definitions. As used in this Agreement, and
unless the context requires a different meaning, the following terms shall have
the meanings set forth below:

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Securities Exchange Act of 1934, as amended.

 

“IPO Closing” means the closing of the sale of Class A Common Stock in the IPO.

 

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

 

1

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

ARTICLE 2

PURCHASE AND SALE OF UNITS

 

2.1                               Purchase and Sale.

 

(a)                                 Subject to the terms and conditions herein
set forth, at the Closing (as defined herein), Premier agrees to issue and sell
to each Purchaser the number of shares of Class B Common Stock set forth
opposite such Purchaser’s name under the column entitled “Purchased Shares”
on Schedule I to this Agreement (“Purchased Shares”), and each Purchaser agrees
to purchase such Purchased Shares from Premier for a purchase price per share of
Class B Common Stock equal to $0.000001.

 

2.2                               Closing.

 

(a)                                 The closing of the purchase of the Purchased
Shares (the “Closing”) shall occur at the offices of McDermott Will & Emery LLP,
340 Madison Avenue, New York, New York 10173 at the same time and date as the
IPO Closing.

 

(b)                                 At the Closing, (i) each Purchaser
authorizes Premier Purchasing Partners, L.P., a California limited partnership
(together with its successors and assigns, “Premier LP”), on behalf of such
Purchaser, to deliver to Premier the purchase price for the Purchased Shares
being purchased by such Purchaser, by check or wire transfer of immediately
available funds to a bank account designated in writing by Premier and to deduct
such funds from the next cash distribution otherwise due from Premier LP to such
Purchaser, (ii) if not already a party to such agreement, each Purchaser shall
deliver a duly executed counterpart of or joinder to that certain Voting Trust
Agreement Relating to Shares of Premier, Inc. by and among Premier LP, the
Stockholders listed on Schedule I thereto, and the Trustee (as defined therein)
(the “Voting Trust Agreement”), and (iii) Premier shall deliver to the Trustee
the Purchased Shares on behalf of the Purchasers pursuant to the terms of the
Voting Trust Agreement.

 

2.3                               Conditions to Closing.

 

(a)                                 The obligations of each Purchaser to be
performed at the Closing shall be subject to the condition that the
representations and warranties set forth in Article 3 shall be true and correct
as of the Closing as if then made.

 

(b)                                 The obligations of Premier to be performed
at the Closing with respect to a Purchaser shall be subject to the condition
that the representations and warranties of such Purchaser set forth in Article 4
shall be true and correct as of the Closing as if then made.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PREMIER

 

Premier makes the following representations and warranties for the benefit of
each Purchaser as of the date of its execution of this Agreement, the Effective
Date and Closing (unless otherwise specified below):

 

3.1                               Representations and Warranties of Premier.

 

(a)                                 Premier represents and warrants to each
Purchaser that (i) it is duly incorporated or organized, validly existing and in
good standing under the laws of the State of Delaware and has all necessary
power and authority to enter into this Agreement and to carry out the
transactions contemplated by this Agreement, without the consent, waiver,
approval or authorization of, or filing with, any Person or under any applicable
law, and has taken all actions necessary in order to execute, deliver and
perform this Agreement and to consummate the transactions contemplated by this
Agreement; (ii) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of Premier, enforceable
against it in accordance with its terms (subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles); (iii) neither the execution and delivery of this Agreement by
Premier nor the consummation of the transactions contemplated hereby conflicts
with or results in a breach of any of the terms, conditions or provisions of the
organizational documents of Premier, any agreement or instrument to which
Premier is a party or by which the material assets of Premier are bound, or
constitutes a default under any of the foregoing, or violates any law or
regulation; (iv) there are no actions, suits or proceedings pending, or, to the
knowledge of Premier, threatened against or affecting Premier or Premier’s
assets in any court or before or by any Governmental Authority which, if
adversely determined, would impair the ability of Premier to perform its
obligations under this Agreement; and (v) the performance of this Agreement will
not violate any order, writ, injunction, decree or demand of any court or
Governmental Authority to which Premier is subject.

 

(b)                                 Premier (i) is solvent with assets of a
value that exceeds the amounts of its liabilities, (ii) is able to meet its
debts as they mature, and (iii) in its reasonable opinion, has adequate capital
to conduct the businesses in which it is engaged.

 

(c)                                  Premier has good, valid and marketable
title to the Purchased Shares and has the power and authority to issue and sell
to each Purchaser such Purchased Shares, free and clear of any pledge, lien,
security interest, charge, claim, equity or encumbrance of any kind, other than
pursuant to this Agreement.

 

(d)                                 Premier represents that (i) the Purchased
Shares have been duly authorized and validly issued by Premier and (ii) no
stockholder of Premier has any preemptive or other subscription right to acquire
any stock in Premier.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser makes the following representations and warranties, severally
with respect to itself only, for the benefit of Premier as of the date of its
execution of this Agreement, the Effective Date and the Closing:

 

4.1                               Representations and Warranties of Each
Purchaser.

 

(a)                                 Each Purchaser represents, severally with
respect to itself only, that it is duly incorporated or organized, validly
existing and in good standing under the laws of the state of its incorporation
or organization and has all necessary power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement,
without the consent, waiver, approval or authorization of, or filing with, any
other Person or under any applicable law, and has taken all actions necessary in
order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated by this Agreement.

 

(b)                                 Each Purchaser represents, severally with
respect to itself only, that this Agreement has been duly executed and delivered
by it and constitutes the legal, valid and binding obligation of such Purchaser
enforceable in accordance with the terms hereof (subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles).

 

(c)                                  Each Purchaser represents, severally with
respect to itself only, that neither the execution and delivery of this
Agreement by such Purchaser nor the consummation of the transactions
contemplated herein (i) conflicts with or results in a breach of any of the
terms, conditions or provisions of the organizational documents of such
Purchaser or any agreement or instrument to which such Purchaser is a party or
by which the material assets of such Purchaser are bound or (ii) constitutes a
default under any of the foregoing, violates any law or regulation, except to
the extent that any conflict, breach or default under this subsection (c) would
not prevent or materially hinder the performance of the actions contemplated by
this Agreement.

 

(d)                                 Each Purchaser represents, severally with
respect to itself only, that there are no actions, suits or proceedings pending
or, to the knowledge of such Purchaser, threatened against or affecting such
Purchaser or assets of such Purchaser in any court or before or by any
Governmental Authority which, if adversely determined, would impair the ability
of such Purchaser to perform such Purchaser’s obligations under this Agreement.

 

(e)                                  Each Purchaser represents, severally with
respect to itself only, that its performance of this Agreement will not violate
any order, writ, injunction, decree or demand of any court or Governmental
Authority to which such Purchaser is subject.

 

(f)                                   Each Purchaser represents and warrants,
severally with respect to itself only, that no agent, broker, investment banker,
financial advisor or other person or entity is or will be entitled, by reason of
any agreement, act or statement by it or any of its representatives to any

 

4

--------------------------------------------------------------------------------


 

financial advisory, broker’s, finder’s or similar fee or commission, to
reimbursement of expenses or to indemnification or contribution in connection
with the transactions contemplated hereby.

 

(g)                                  All Purchased Shares acquired by or for
each Purchaser are and will be acquired solely for such Purchaser’s own account
for investment purposes only and not with a present view toward the distribution
thereof or with any present intention of distributing or reselling any such
Purchased Shares in violation of the Securities Act or any state securities
laws.  Irrespective of any other provisions of this Agreement, any sale of any
of the Purchased Shares acquired by each Purchaser will be made only in
compliance with all applicable federal and state securities laws, including the
Securities Act.

 

(h)                                 Each Purchaser is aware of the need to
conduct its own investigation of the Purchased Shares and has had the
opportunity to ask questions and receive answers concerning the Purchased Shares
acquired by or for such Purchaser.  Each Purchaser has had full access to such
information and materials concerning Premier and its subsidiaries as each
Purchaser has requested.  Premier has answered all inquiries that each Purchaser
has made to Premier relating to Premier and its subsidiaries or the Purchased
Shares acquired by such Purchaser.

 

(i)                                     Each Purchaser is able to fend for
itself in the transactions contemplated by this Agreement and has such knowledge
and experience in financial and business matters such that such Purchaser is
capable of evaluating the merits and risks of an investment in the Purchased
Shares and of making an informed investment decision with respect thereto, or
has consulted with advisors who possess such knowledge and experience.

 

(j)                                    Each Purchaser is able to bear the
economic risk of its investment in the Purchased Shares for an indefinite period
of time.  Each Purchaser understands that the Purchased Shares have not been
registered under the Securities Act and therefore cannot be sold unless
subsequently registered under the Securities Act or unless an exemption from
such registration is available.

 

(k)                                 An investment in the Purchased Shares
involves risk.  Each Purchaser acknowledges and agrees that such Purchaser has
reviewed and considered the risks and uncertainties described in the Private
Placement Memorandum and Information Statement Regarding Reorganization of
Premier, Inc. and Premier Purchasing Partners, L.P. and Request for Execution of
Consent, Power of Attorney and Reorganization Documents attached hereto and
incorporated herein by reference and made a part hereof before making an
investment decision with respect to the Purchased Shares. The risk factors
described therein are not the only ones that Premier faces or that may relate to
an investment in the Purchased Shares.  Any of these risks, alone or in
combination with other risks, could result in a material and adverse impact upon
the business, financial condition, results of operations, plans or prospects of
Premier.  In such case, the value of the Purchased Shares could decline, and
each Purchaser could lose part or all of its investment in Premier.

 

(l)                                     Premier is relying upon the truth and
accuracy of the representations, warranties and acknowledgements of each
Purchaser and each Purchaser agrees that if any of the representations,
warranties and acknowledgements deemed to have been made by such Purchaser

 

5

--------------------------------------------------------------------------------


 

by its execution of this Agreement are no longer accurate, it shall promptly
notify Premier. Each Purchaser consents to such reliance.

 

ARTICLE 5

MISCELLANEOUS

 

5.1                               Notices.  Any written notice required or
permitted to be delivered pursuant to this Agreement shall be in writing and
shall be deemed delivered (i) upon delivery if delivered in person, (ii) upon
transmission if sent by facsimile, with receipt confirmed by the recipient
thereof, (iii) one Business Day after deposit with a nationally recognized
overnight courier service; provided, that confirmation of such overnight
delivery is received by the sender thereof or (iv) upon transmission if sent by
e-mail, with receipt confirmed by the recipient thereof.  Notices to Premier or
any Purchaser shall be delivered to the respective addresses as set forth below:

 

(a)                                if to a Purchaser to the address indicated
below the name of such Purchaser on        Schedule I hereto.

 

(b)                                 If to Premier, to:

 

Premier, Inc.

13034 Ballantyne Corporate Place

Charlotte, NC 28277

Attention: Chief Financial Officer and General Counsel

Facsimile: (704) 816-6307

Email: craig_mckasson@premierinc.com and

Jeffrey_Lemkin2@premierinc.com, respectively

 

Any party hereto may change its address for notices by giving written notice of
such party’s new address to the other parties hereto in accordance with this
Section 5.1.

 

5.2                               Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. No Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement. No party hereto may assign its rights under this Agreement without
the prior written consent of the other party hereto.

 

5.3                               Amendment and Waiver.

 

(a)                                 No failure or delay on the part of the
Purchasers or Premier in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Purchasers or Premier at law, in equity or otherwise.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Any amendment, supplement or modification of
or to any provision of this Agreement and any waiver of any provision of this
Agreement shall be effective only if it is made or given in writing and signed
by the Purchasers and Premier.

 

5.4                               Counterparts. This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, all of which when so executed shall be deemed to be an original
and both of which taken together shall constitute one and the same agreement.

 

5.5                               Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

5.6                               Governing Law. This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware,
without regard to the conflicts of laws principles thereof that would mandate
the application of the laws of another jurisdiction.

 

5.7                               Severability. If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

 

5.8                               Entire Agreement. This Agreement, together
with the schedules hereto are intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

5.9                               Further Assurances. Each of the parties shall
execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations, or other actions
by, or giving any notices to, or making any filings with, any Governmental
Authority or any other Person) as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

 

5.10                        Void Date.  If the Effective Date does not occur
prior to March 31, 2014, this Agreement shall be null and void and of no further
force and effect.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

 

 

PREMIER, INC.

 

 

 

 

 

By:

/s/Craig McKasson

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

 

 

 

EACH OF THE PURCHASERS LISTED ON SCHEDULE I ATTACHED HERETO

 

 

 

By:  Premier Plans, LLC, as attorney-in-fact pursuant to the Special Power of
Attorney executed by each of the Purchasers

 

 

 

 

 

By:

/s/Craig McKasson

 

Name:

Craig McKasson

 

Title:

Chief Financial Officer

 

9

--------------------------------------------------------------------------------